 

Exhibit 10.1

 



EXECUTION COPY

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 24, 2020, is
made by and between Bed Bath & Beyond Inc., a New York corporation (the
“Company”), and Gustavo Arnal (“Executive”). This Agreement shall govern the
relationship between Executive and the Company from and after the Start Date (as
defined in Section 1(e) hereof).

 

WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions set forth in this Agreement; and

 

WHEREAS, Executive is willing and able to be employed by the Company and desires
to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.         Retention and Duties.

 

(a)        The Company hereby engages and employs Executive for the Term (as
defined in Section 2) on the terms and conditions expressly set forth in this
Agreement. Executive hereby accepts and agrees to such engagement and
employment, on the terms and conditions expressly set forth in this Agreement.

 

(b)       During the Term, Executive shall serve as Executive Vice President and
Chief Financial Officer of the Company, and shall perform such duties consistent
with such position and as may from time to time be assigned to Executive by the
Company’s Chief Executive Officer (“CEO”) or the CEO’s designee. As Executive
Vice President and Chief Financial Officer of the Company, Executive shall
report to the CEO or the CEO’s designee. In addition, the CEO may from time to
time, in his or her sole discretion, assign to the Executive such other
reasonable duties, authorities and responsibilities that are not inconsistent
with the Executive’s position as Executive Vice President and Chief Financial
Officer of the Company, including without limitation, service as an officer
and/or on the boards of directors and committees of one or more of the Company’s
subsidiaries, in each case, without additional compensation.

 

(c)       Executive shall be located and perform his principal duties hereunder
at the Company’s principal headquarters located in Union, New Jersey. Executive
agrees and acknowledges that he will be expected to relocate to the New York
metropolitan area as soon as reasonably practicable following the Start Date,
but in no event later than six (6) months following the Start Date.
Notwithstanding the foregoing, Executive agrees and acknowledges that
significant travel may be part of the performance of his services hereunder.

 

(d)       During the Term, Executive shall devote his entire working time,
attention, and energies to the Company and shall not be engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, without the prior written consent of the
Company’s Board of Directors (the “Board”). While Executive serves as Executive
Vice President and Chief Financial Officer of the Company, the foregoing is not
intended to restrict Executive’s ability to serve on the boards of civic or
charitable organizations; provided, that the foregoing activities are not
competitive with the business of the Company and do not interfere or conflict
with Executive’s duties and obligations on behalf of the Company or create a
potential business or fiduciary conflict of interest. Executive agrees to use
best efforts to perform his duties and responsibilities within, and agrees to
abide by, the Company’s written general employment policies and practices and
such other reasonable policies, practices and restrictions as the Company shall
from time to time establish and maintain for its executives, including, without
limitation, the Company’s Corporate Governance Guidelines and Policy of Ethical
Standards for Business Conduct.

 



 

 

 

(e)        For purposes of this Agreement, the “Start Date” shall be a date
selected by the Company after the date of this Agreement but in no event later
than May 4, 2020. The Company shall provide Executive with no less than ten (10)
calendar days’ advance written notice of the Start Date. For the avoidance of
doubt, and notwithstanding anything herein to the contrary, prior to the date on
which the Company makes a public announcement regarding Executive’s appointment
as Executive Vice President and Chief Financial Officer, Executive agrees and
acknowledges that he shall treat the existence and terms of this Agreement and
his pending employment with the Company as confidential and shall not disclose
or discuss this Agreement with anyone, other than with his spouse and his legal
and/or financial advisors for purposes of seeking professional advice therefrom.

 

2.         Term. The “Term” shall be the period commencing on the Start Date and
ending at the close of business on the day before the third (3rd) anniversary of
the Start Date, unless Executive’s employment with the Company terminates
earlier pursuant to Section 5. The Term shall be extended automatically by
successive one (1) year periods unless either party provides the other party
with written notice of an intention to terminate the Agreement at least sixty
(60) days prior to such termination or renewal date. The “Term” shall include
any such automatic one (1) year extensions. The Term may be modified only by a
written agreement between the parties and in such case, the term “Term” shall be
deemed to mean the Term as so modified. Notwithstanding anything to the contrary
in this Agreement, Executive’s employment with the Company shall be “at will.”

 

3.         Compensation and Reimbursement of Expenses.

 

(a)       Base Salary. During the Term, Executive’s annual base salary (the
“Base Salary”) shall be $775,000.00, payable in accordance with the Company’s
regular payroll practices in effect from time to time and subject to all
applicable taxes and withholdings, but no less frequently than in semi-monthly
installments. Subject to Section 5(f)(iv) below, the Base Salary may be
increased by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion. The parties acknowledge and agree that a
portion of Executive’s Base Salary shall constitute consideration for
Executive’s compliance with the restrictions and covenants set forth in Section
6 of this Agreement.

 

(b)       Annual Bonus. Beginning with respect to fiscal year 2020 and for each
completed fiscal year thereafter during the Term, Executive shall be eligible to
receive an annual cash performance bonus (the “Annual Bonus”), with a target
Annual Bonus opportunity equal to eighty-five percent (85%) of his Base Salary
(which will not be prorated for fiscal year 2020). The target Annual Bonus
opportunity may be increased by the Compensation Committee in its sole
discretion. The Annual Bonus earned, if any, with respect to a fiscal year will
be subject to the performance of Executive and the Company during such year,
relative to performance goals established for such fiscal year by the
Compensation Committee, and may, for the avoidance of doubt, be less than the
target Annual Bonus opportunity with respect to such year. The Compensation
Committee shall determine the level of attainment of performance goals and the
amount of the Annual Bonus following the end of each fiscal year, and the
Company shall pay the Annual Bonus, to the extent payable in accordance with
this Section 3(b), on or before the date that is two and one-half (2½) months
following the end of the fiscal year with respect to which it is earned,
provided that Executive’s employment with the Company has not terminated on or
prior to such date (except as otherwise expressly provided in Section 5(c)
below).

 



2

 

 

(c)        Sign-on RSU Award.

 

(i)        On the Start Date, as an inducement material to Executive entering
into this Agreement and commencing employment with the Company, the Company
shall grant to Executive, and Executive shall receive, a one-time, sign-on award
of time-vesting restricted stock units (“RSUs”) pursuant to, as determined by
the Compensation Committee in its sole discretion, (x) the inducement grant
exception to shareholder approval of equity plans set forth in Nasdaq Listing
Rule 5635(c)(4), (y) the Company’s 2012 Incentive Compensation Plan, as amended
from time to time or any successor plan (the “2012 Plan”), or (z) the Company’s
2018 Incentive Compensation Plan, as amended from time to time or any successor
plan (the “2018 Plan”) (the “Sign-on RSU Award”). The Sign-on RSU Award will
have an aggregate value at grant equal to $775,000.00 and will vest in
substantially equal installments on each of the first, second, and third
anniversaries of the Start Date, subject to Executive’s continued employment
with the Company from the Start Date through the applicable vesting date (except
as otherwise expressly provided in Sections 5(c)(ii) and 5(c)(iii) below), and
subject to the terms and conditions of the applicable equity award agreement and
the 2012 Plan or 2018 Plan, as applicable.

 

(ii)      The number of RSUs subject to the Sign-on RSU Award will be determined
by dividing the grant value set forth above by the volume-weighted average
closing price of a share of the Company’s common stock over the twenty (20)
trading day period ending immediately prior to the Start Date.

 

(d)       Long-Term Equity Incentive Awards. In spring 2020, at the same time as
such awards are granted to other members of the Company’s senior management
team, the Company shall grant Executive a long-term equity incentive award(s)
under the 2012 Plan or the 2018 Plan, as determined by the Compensation
Committee in its sole discretion (the “2020 Equity Award”). The 2020 Equity
Award will have a target value at grant equal to $1,937,500.00 (which will not
be prorated for fiscal year 2020). The target award value set forth in this
Section 3(d) will be reviewed annually for adjustment by the Compensation
Committee in its sole discretion for long-term equity incentive awards to be
granted to Executive after fiscal year 2020. The form, vesting criteria and
forfeiture provisions, and other terms and conditions with respect to the 2020
Equity Award and any other future long-term equity incentive awards to be
granted to Executive will be determined by the Compensation Committee in its
sole discretion, and such awards will be subject to the terms and conditions of
the 2012 Plan or 2018 Plan and any applicable award agreements thereunder. The
determination of the number of shares subject to the 2020 Equity Award based on
the value set forth above and any other long-term equity incentive awards
granted hereunder, and the timing for such grants, will be made in accordance
with the Compensation Committee Procedures for Equity Grants as in effect from
time to time.

 

(e)       Relocation Benefits. In connection with the commencement of
Executive’s employment and Executive’s relocation to the New York metropolitan
area, the Company shall provide Executive with the relocation benefits
summarized on Exhibit A hereto.

 

(f)        Reimbursement of Legal Expenses. The Company shall pay or reimburse
Executive for his reasonable out-of-pocket legal expenses incurred in connection
with the negotiation and execution of this Agreement, up to a maximum of
$10,000.00. Executive shall provide the Company with such receipts or invoices
as the Company deems reasonably necessary to verify the amount of such expenses.

 

(g)       Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out his duties hereunder and shall, upon receipt
by the Company of proper documentation with respect thereto (setting forth the
amount, business purpose and establishing payment) be reimbursed for all such
reasonable business expenses incurred during the Term, subject to the Company’s
written expense reimbursement policies and any written pre-approval policies in
effect from time to time.

 



3

 

 

4.         Employee Benefits.

 

(a)        Company Employee Benefit Plans. During the Term, Executive shall be
provided the opportunity to participate in all standard employee benefit
programs made available by the Company to the Company’s senior executive
employees generally, in accordance with the terms and conditions of such plans,
including the eligibility and participation provisions of such plans and
programs, as such plans or programs may be in effect from time to time. The
Company reserves the right to amend any employee benefit plan, policy, program
or arrangement from time to time, or to terminate such plan, policy, program or
arrangement, consistent with the terms thereof at any time and for any reason
without providing Executive with notice.

 

(b)       Financial Planning Benefit. During the Term, upon presentation of
appropriate documentation, the Company will reimburse Executive for up to
$10,000.00 annually for assistance with tax preparation and financial planning.

 

(c)       Automobile Allowance. During the Term, the Company will provide
Executive with an automobile allowance of $1,000.00 per month on a net after-tax
basis, which may be applied toward the cost of leasing or purchasing an
automobile, or toward the cost of a car service or other similar transportation
service.

 

(d)       Vacation and Other Leave. During the Term, Executive shall be entitled
to take up to four (4) weeks of paid vacation time per calendar year, or such
greater amount as may be provided pursuant to the Company’s vacation policies in
effect from time to time, provided that such time will not carry over from one
year to the next. Such paid vacation time will accrue on a monthly basis, but
Executive may take the paid vacation time with respect to a given calendar year
anytime in such calendar year, prior to or following accrual thereof (to the
extent not previously used). Executive shall also be eligible for all other
holiday and leave pay generally available to other executives of the Company.
Notwithstanding anything herein to the contrary, Executive’s paid vacation time
for calendar year 2020 shall be prorated based on the Start Date.

 

5.         Termination of Employment.

 

(a)        Termination by the Company; Termination Due to Death. Executive’s
employment with the Company, and the Term, may be terminated by the Company
immediately upon notice to Executive for an involuntary termination of
employment for Cause (as defined in Section 5(f)(ii)), without Cause or due to
Executive’s Disability (as defined in Section 5(f)(iii)). Executive’s employment
with the Company, and the Term, shall automatically terminate upon Executive’s
death.

 

(b)       Termination by Executive. Executive’s employment with the Company, and
the Term, may be terminated by Executive for any reason with no less than thirty
(30) calendar days’ advance written notice to the Company.

 

(c)       Benefits Upon Termination. If Executive’s employment with the Company
is terminated during the Term for any reason by the Company or by Executive, the
Company shall have no further obligation to make or provide to Executive, and
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

(i)        Any Termination. The Company shall pay Executive (or, in the event of
his death, Executive’s estate) any Accrued Obligations (as defined in Section
5(f)(i)) within the thirty (30) day period (or such earlier period as required
by law) following the date Executive’s employment terminates (the “Separation
Date”), and Executive shall receive any vested accrued benefits for which
Executive remains eligible under the Company’s employee welfare benefit and
defined contribution retirement plans, payable according to the terms of such
plans.

 



4

 

 

(ii)       Death or Disability. If Executive’s employment with the Company ends
due to Executive’s death or Disability, then, in addition to the amounts payable
under Section 5(c)(i), subject to Executive’s (or his estate’s or legal
representative’s) timely execution, delivery, and non-revocation of the general
release described in Section 5(e) (the “General Release”), the Sign-on RSU Award
will immediately vest in full as of the Separation Date.

 

(iii)      Non-Renewal by the Company; Without Cause; For Good Reason. If
Executive’s employment with the Company ends as a result of a non-renewal of the
Term by the Company (and conditions for a Cause termination do not otherwise
exist), an involuntary termination by the Company without Cause or due to
Executive’s resignation for Good Reason, then, in addition to the amounts
payable under Section 5(c)(i), subject to Executive’s timely execution,
delivery, and non-revocation of the General Release and the other conditions and
limitations herein, the Company shall pay or provide Executive with the
following benefits:

 

(A)         Cash severance equal to, in the aggregate, one (1) times the sum of
(x) Executive’s Base Salary (at the rate in effect immediately prior to the
Separation Date), and (y) Executive’s target Annual Bonus (at the rate in effect
with respect to the fiscal year in which the Separation Date occurs), subject to
all applicable taxes and withholdings (collectively, the “Severance Payment”),
payable in substantially equal installments over the twelve (12) months
following the Separation Date in accordance with the Company’s regular payroll
payment schedule; provided, that no installment or portion of the Severance
Payment shall be payable or paid prior to the expiration of the applicable
revocation period for the General Release; and provided further, that if the
Severance Payment is subject to Section 409A (as defined in Section 5(f)(v)) and
the timing of Executive’s execution and delivery of the General Release could
affect the calendar year in which any amount of the Severance Payment is paid
because the Separation Date occurred toward the end of a calendar year, then no
portion of the Severance Payment shall be paid until the Company’s first payroll
payment date in the year following the year in which the Separation Date occurs,
and any amount that is not paid prior to such date due to such restriction shall
be paid (subject to the applicable conditions) along with the installment
scheduled to be paid on that date;

 

(B)         Any earned but unpaid Annual Bonus for a performance year ending
prior to the year in which the Separation Date occurs, which will be paid when
otherwise payable under Section 3(b), even if Executive’s employment had
terminated on or prior to that date, or, if later, as soon as reasonably
practicable following the expiration of the applicable revocation period for the
General Release;

 

(C)         As of the Separation Date, immediate accelerated vesting of the
Sign-on RSU Award;

 

(D)         As of the Separation Date, (x) full vesting of any time-based 2020
Equity Award (provided, that delivery of any vested shares of Company stock
underlying such award shall occur as soon as practicable following the original
vesting date(s)), and (y) vesting of any performance-based 2020 Equity Award,
based on actual performance and prorated based on the number of days in the
applicable performance period during which Executive remained employed by the
Company (provided, that delivery of any vested shares of Company stock
underlying such award shall occur following the end of the applicable
performance period, at the same time as the shares with respect to corresponding
awards held by other participants would otherwise be delivered); and



5

 

 

(E)          If Executive elects continued health coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Executive will only be
responsible for paying a portion of the COBRA premium that is equal to
Executive’s contribution rate for Executive’s applicable Medical, Dental, and
Vision coverage for the first fifty-two (52) weeks of COBRA.  If Executive
elects COBRA and does not pay the applicable COBRA premium within the time frame
stipulated under COBRA, Executive’s coverage will be cancelled and all costs
incurred will be the responsibility of Executive.  Following the aforementioned
fifty-two (52) week period, any continued health coverage pursuant to COBRA
shall solely be at Executive’s cost.

 

(d)       Cooperation Upon Termination. Upon the Executive’s termination of
employment for any reason, Executive shall cooperate as reasonably requested by
the Board to effect an orderly transition.

 

(e)        Release; No Other Severance Benefits.

 

(i)       This Section 5(e) shall apply notwithstanding anything else in this
Agreement to the contrary. As a condition precedent to any Company obligation
pursuant to Section 5(c)(ii) or Section 5(c)(iii) (collectively, the “Severance
Benefits”), Executive (or his estate or legal representative) shall provide the
Company with a valid, executed General Release in substantially the form
attached hereto as Exhibit B (as reasonably revised by the Company to comply
with applicable law changes or interpretations or as otherwise necessary to
ensure or bolster enforceability or tax effectiveness), and not revoke such
General Release prior to the expiration of any revocation rights afforded under
applicable law. The Company shall provide Executive (or his estate or legal
representative) with the General Release prior to the Separation Date, and
Executive (or his estate or legal representative) must deliver the executed
General Release to the Company within twenty-one (21) calendar days (or, if
greater, the minimum period required by applicable law) after the Separation
Date, failing which Executive (or his estate or legal representative) will
forfeit all rights to the Severance Benefits.

 

(ii)       Executive agrees that the Severance Benefits shall be in lieu of any
other severance benefit or other right or remedy to which Executive would
otherwise be entitled under the Company’s plans, policies or programs in effect
on the Start Date or thereafter; provided, that for the avoidance of doubt, upon
a termination of Executive’s employment, except as otherwise expressly provided
herein with respect to the Sign-on RSU Award and the 2020 Equity Award, any
equity awards held by him will be treated in accordance with the terms of the
2012 Plan, the 2018 Plan, or any successor plan thereto, as applicable, and the
award agreements governing such awards. Executive acknowledges and agrees that
in the event Executive breaches any provision of Section 6 or the General
Release, and, if curable, fails to cure such breach within thirty (30) calendar
days after receiving notice from the Company identifying such breach, his right
to receive the Severance Benefits shall automatically terminate and Executive
shall repay, return and restore any and all Severance Benefits received.

 

(f)        Certain Defined Terms. As used in this Agreement:

 

(i)        “Accrued Obligations” means (A) any Base Salary that had accrued but
had not been paid (including any amount for accrued and unused vacation time
payable in accordance with Section 4(b) or applicable law) on or before the
Separation Date, (B) any reimbursement due to Executive pursuant to Sections 3
or 4 for expenses incurred by Executive on or before the Separation Date and (C)
any other vested benefits or vested amounts due and owed to Executive under the
terms of any plan, program or arrangement of the Company.

 



6

 

 

(ii)       “Cause” means (A) Executive’s indictment for or plea of nolo
contendere to a felony or commission of an act involving moral turpitude; (B)
Executive’s commission of fraud, theft, embezzlement, self-dealing,
misappropriation or other malfeasance against the business of the Company, its
subsidiaries or affiliates (individually, a “Company Group Member” and
collectively, the “Company Group”); (C) Executive’s indictment for or plea of
nolo contendere to any serious offense that results in or would reasonably be
expected to result in material financial harm, materially negative publicity or
other material harm to any Company Group Member; (D) Executive’s failure to
perform any material aspect of his lawful duties or responsibilities for the
Company or the Company Group (other than by reason of Disability), and if
curable, fails to cure, in all material aspects, within thirty (30) calendar
days after receiving notice from the Company identifying such failure; (E)
Executive’s failure to comply with any lawful written policy of the Company
(including, without limitation, the Company’s Corporate Governance Guidelines or
Policy of Ethical Standards for Business Conduct) or reasonable directive of the
CEO, the CEO’s designee, or the Board, and in either case, if curable, fails to
cure, in all material aspects, within thirty (30) calendar days after receiving
notice from the Company identifying such failure; (F) Executive’s commission of
acts or omissions constituting gross negligence or gross misconduct in the
performance of any aspect of his lawful duties or responsibilities; (G)
Executive’s breach of any fiduciary duty owed to the Company Group; (H)
Executive’s violation or breach of any Restrictive Covenant (as defined in
Section 7(a)) or any material term of the Agreement (including, without
limitation, Section 7(b) hereof and the requirement that Executive relocate to
the New York metropolitan area within six (6) months following the Start Date),
and, if curable, fails to cure such violation or breach within thirty (30)
calendar days after receiving notice from the Company identifying such violation
or breach; or (I) Executive’s commission of any act or omission that damages or
is reasonably likely to damage the financial condition or business of the
Company or materially damages or is reasonably likely to materially damage the
reputation, public image, goodwill, assets or prospects of the Company. In
addition, Executive’s employment shall be deemed to have terminated for “Cause”
if, on the date Executive’s employment terminates, facts and circumstances exist
that would have justified a termination for Cause, to the extent that such facts
and circumstances are discovered within four (4) months after such termination.

 

(iii)      “Disability” means a physical or mental impairment that renders
Executive unable to perform the essential functions of his employment with the
Company, even with reasonable accommodation that does not impose an undue
hardship on the Company, for more than ninety (90) calendar days, whether
consecutive or not consecutive, in any consecutive twelve (12) month period,
unless a longer period is required by federal or state law, in which case that
longer period would apply.

 

(iv)     “Good Reason” means, without Executive’s written consent, subject to
Section 11(b), (A) a reduction in the Base Salary, other than a reduction of
less than ten percent (10%) in connection with a comparable decrease applicable
to all senior executives of the Company; (B) a requirement by the Company that
Executive relocate his primary place of employment more than thirty-five (35)
miles from its location as of the Start Date; (C) a material diminution in
Executive’s duties, authority or responsibilities of employment; or (D) a change
in Executive’s reporting line (i.e., Executive is no longer reporting directly
to the CEO and/or President, if a President shall be separately designated) or
in Executive’s title of Chief Financial Officer; provided, in each case, that
Executive has given the Company written notice detailing the specific
circumstances alleged to constitute Good Reason within sixty (60) calendar days
after the first occurrence of such circumstances, and the Company shall have
thirty (30) calendar days following receipt of such notice to cure such
circumstances in all material respects; provided further, that no termination
due to Good Reason shall occur after the one-hundred twentieth (120th) calendar
day following the first occurrence of any grounds for Good Reason.

 



7

 

 

(v)      “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations, rules and other guidance
promulgated thereunder.

 

(g)       Officer/Board/Committee Resignations. Upon the termination of
Executive’s employment for any reason, Executive will be deemed to have
resigned, without any further action by Executive, from any and all positions
(including, but not limited to, any officer and/or director positions or
positions as a fiduciary of any of the Company Group’s employee benefit plans)
that Executive, immediately prior to such termination, (i) held within the
Company Group and (ii) held with any other entities at the direction of, or as a
result of Executive’s affiliation with, the Company Group. If, for any reason,
this Section 5(g) is deemed to be insufficient to effectuate such resignations,
then Executive will, upon the Company’s request, execute any documents or
instruments that the Company may deem necessary or desirable to effectuate such
resignations.

 

(h)        Section 409A.

 

(i)       It is intended that any amounts payable under this Agreement shall be
exempt from and avoid the imputation of any tax, penalty or interest under
Section 409A to the fullest extent permissible under applicable law; provided
that if any such amount is or becomes subject to the requirements of Section
409A, it is intended that those amounts shall comply with such requirements.
This Agreement shall be construed and interpreted consistent with that intent.
In furtherance of that intent, if payment or provision of any amount or benefit
hereunder that is subject to Section 409A at the time specified herein would
subject such amount or benefit to any additional tax under Section 409A, the
payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or provision of such amount or
benefit could be made without incurring such additional tax. In no event,
however, shall the Company be liable for any tax, interest or penalty imposed on
Executive under Section 409A or any damages for failing to comply with Section
409A.

 

(ii)      A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Section 409A unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the Separation Date, Executive
shall not be entitled to any payment or benefit pursuant to this Agreement that
constitutes nonqualified deferred compensation for purposes of Section 409A and
that is payable upon a separation from service (within the meaning of Section
409A) until the earlier of (A) the date which is six (6) months after his
separation from service for any reason other than death, or (B) the date of
Executive’s death; provided that this paragraph shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s separation from service that are
not so paid by reason of this Section 5(h)(ii) shall be paid (without interest)
as soon as practicable (and in any event within thirty (30) calendar days) after
the date that is six (6) months after Executive’s separation from service
(provided that in the event of Executive’s death after such separation from
service but prior to payment, then such payment shall be made as soon as
practicable, and in all events within thirty (30) calendar days, after the date
of Executive’s death).

 



8

 

 

(iii)      Any reimbursement payment or in-kind benefit due to Executive
pursuant to Sections 3 or 4, to the extent that such reimbursements or in-kind
benefits are taxable to him, shall be paid on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred. Executive agrees to provide prompt notice to the Company of any
such expenses (and any other documentation that the Company may reasonably
require to substantiate such expenses) in order to facilitate the Company’s
timely reimbursement of the same. Reimbursements and in-kind benefits pursuant
to Sections 3 or 4 are not subject to liquidation or exchange for another
benefit and the amount of such benefits that Executive receives in one taxable
year shall not affect the amount of such reimbursements or benefits that
Executive receives in any other taxable year.

 

(iv)     For purposes of Section 409A, Executive’s right to receive any
installment payments hereunder shall be treated as a right to receive a series
of separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., payment
shall be made within thirty (30) calendar days following the Separation Date),
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(i)        Rescission of Offer. Notwithstanding anything herein to the contrary,
in the event that, between the date of this Agreement and the Start Date, the
Company rescinds its offer to employ Executive as set forth in this Agreement,
other than a rescission by the Company due to a breach by Executive of this
Agreement, the Company will pay Executive $775,000.00 (i.e., an amount equal to
twelve (12) months of Base Salary), subject to all applicable taxes and
withholdings (the “Termination Payment”), which shall payable in a single lump
sum within thirty (30) days following the date on which the Company provides
Executive notice of a rescission of the offer as contemplated by this Section
5(i) (the “Rescission Notice”). Receipt of the Termination Payment shall be
subject to Executive’s timely execution, delivery, and non-revocation of the
General Release in accordance with Section 5(e). In the event of a rescission
pursuant to this Section 5(i), other than the Termination Payment, Executive
shall have no entitlement to any other payments or benefits hereunder or under
any other employee benefit plan, program or arrangement of the Company.
Notwithstanding anything herein to the contrary, the Termination Payment shall
be subject to offset by (or Executive shall repay the Company an amount equal
to) any base salary or wages or severance pay paid to Executive by any future
employer, in each case, within the twelve (12) months following receipt of the
Rescission Notice.

 

6.         Restrictive Covenants.

 

(a)       Non-Disclosure and Non-Use of Confidential Information.

 

(i)       Executive shall not use or disclose to any individual or natural
person, partnership (including a limited liability partnership), corporation,
limited liability company, association, joint stock company, trust, joint
venture, unincorporated organization or governmental authority (each, a
“Person”), either during the Term or thereafter, any Confidential Information
(as defined below) of which Executive is or becomes aware, whether or not such
information is developed by him, for any reason or purpose whatsoever, nor shall
he make use of any of the Confidential Information for his own purposes or for
the benefit of any Person except for the Company Group, except (A) to the extent
that such disclosure or use is directly related to and required by Executive’s
performance in good faith of duties assigned to Executive by the Company or (B)
to the extent required to do so by a law or legal process, including a court of
competent jurisdiction. Executive shall not modify, reverse engineer, decompile,
create other works from or disassemble any software programs contained in the
Confidential Information of the Company unless permitted in writing by the
Company. Executive will, at the sole expense of the Company, take all reasonable
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.

 



9

 

 

(ii)       For purposes of this Agreement, “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by any Company Group Member in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive during the Term concerning (A) the business or affairs of
the Company Group (or any predecessor thereof) and (B) products, services, fees,
costs, pricing structures, analyses, drawings, photographs and reports, computer
software (including operating systems, applications and program listings), data
bases, accounting and business methods, inventions, devices, new developments,
methods and processes (whether patentable or unpatentable and whether or not
reduced to practice), customers and clients and customer and client lists,
information on current and prospective independent sales agents, software
vendors or partners and sponsor banks, all technology and trade secrets, and all
similar and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” will not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information (except where such public
disclosure was made by Executive without authorization).

 

(iii)     For the avoidance of doubt, this Section 6(a) does not prohibit or
restrict Executive (or Executive’s attorney) from responding to any inquiry
about this Agreement or its underlying facts and circumstances by the Securities
and Exchange Commission, the Financial Industry Regulatory Authority, or any
other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Executive understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

 

(iv)     Under the Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is (A) made in confidence to a Federal, State,
or local government official, either directly or indirectly, or to an attorney;
and solely for the purpose of reporting or investigating a suspected violation
of law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the employer's trade secrets to the attorney and use the trade
secret information in the court proceeding if the individual: (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order. Notwithstanding anything herein to
the contrary and for the avoidance of doubt, nothing herein shall preclude the
Company from disclosing the existence and/or terms and conditions of this
Agreement, including without limitation, to the extent required by applicable
law (including, without limitation, under applicable securities laws) or by
judicial or administrative process.

 

(b)       Intellectual Property Rights.

 

(i)        Executive hereby assigns, transfers and conveys to the Company all of
Executive’s right, title and interest in and to all Work Product (as defined
below). Executive agrees that all Work Product belongs in all instances to the
Company. Executive will promptly disclose such Work Product to the Company and
perform all actions reasonably requested by the Company (whether during or after
the Term) to establish and confirm the Company’s ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company (whether during or after the Term) in connection with
the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. Executive recognizes and agrees that
the Work Product, to the extent copyrightable, constitutes works for hire under
the copyright laws of the United States.

 



10

 

 

(ii)      For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, trade dress, logos and all similar or related
information (whether patentable or unpatentable) which relates to the actual or
anticipated business, operations, research and development of existing or future
products or services of the Company Group and which are conceived, developed or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other Person) during the Term together with all
patent applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing. Notwithstanding the foregoing, “Work
Product” shall not include the patents and other assets set forth on Exhibit C
hereto. Executive hereby represents and warrants that the patents and other
assets owned by Executive set forth on Exhibit C are not related in any way to
the Company Group, except as stated therein.

 

(c)       Non-Competition. During the Term and for twelve (12) months following
the termination of Executive’s employment for any reason, whether or not
Executive is entitled to severance (the “Restricted Period”), Executive shall
not, and shall cause his controlled affiliates not to, directly or indirectly,
through or in association with any third party, engage or be interested in any
Competitive Business in the United States as a shareholder, director, officer,
employee, agent, broker, partner, individual proprietor, lender, consultant or
in any other capacity (provided, that nothing herein contained will prevent
Executive from owning less than one percent (1%) of any class of equity or debt
securities of any publicly traded company). For purposes of this Agreement,
“Competitive Business” means (i) any business or enterprise that includes the
operation of any retail store which utilizes (or intends to utilize) more than
thirty percent (30%) of the selling space of the store for the sale of any
combination of: giftware; housewares; linens and domestics; home
furnishings; and/or health and beauty care products; and/or products for infants
and young children (including, without limitation, cribs and juvenile furniture,
toys and games, infant’s and young children’s clothing, strollers, car seats,
carriers, bedding, bath and safety accessories, and feeding and eating
accessories); and/or (ii) any business or enterprise that includes the operation
of any non-traditional retail format (such as, but not limited to, any online,
internet, catalog or television format) which allocates (or intends to allocate)
more than thirty percent (30%) of such format’s listing space or time slots to
the sale of any combination of: giftware; housewares; linens and domestics; home
furnishings; and/or health and beauty care products; and/or products for infants
and young children (including, without limitation, cribs and juvenile furniture,
toys and games, infant’s and young children’s clothing, strollers, car seats,
carriers, bedding, bath and safety accessories, and feeding and eating
accessories); and/or (iii) any other material business or enterprise of the
Company Group.

 

(d)       Non-Solicitation and Non-Interference. During the Restricted Period,
Executive shall not, and shall cause his controlled affiliates not to, directly
or indirectly, through or in association with any third party, (i) call on,
solicit or service, engage or contract with or take any action which may
interfere with, impair, subvert, disrupt or alter the relationship, contractual
or otherwise, between any Company Group Member and any current or prospective
customer, supplier, distributor, developer, service provider, licensor or
licensee, or other material business relation of such Company Group Member, (ii)
solicit, induce, recruit or encourage any employees of or consultants to the
Company Group to terminate their relationship with the Company Group or take
away or hire such employees or consultants, (iii) divert or take away the
business or patronage (with respect to products or services of the kind or type
developed, produced, marketed, furnished or sold by the Company Group) of any of
the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company Group or (iv) attempt to do any of the foregoing,
either for Executive’s own purposes or for any other third party.

 



11

 

 

(e)        Non-Disparagement. Executive shall not, in any manner, directly or
indirectly, make any oral or written statement to any Person that disparages or
places any Company Group Member or any of their respective officers,
shareholders, members or advisors, any member of the Board, or any agents or
others with whom the Company has business relationships, in a false or negative
light; provided, however, that Executive shall not be required to make any
untruthful statement or to violate any law.

 

7.         Acknowledgment and Enforcement of Covenants; Representations.

 

(a)       Acknowledgment. Executive acknowledges that he has become familiar, or
will become familiar with, the Company Group Members’ trade secrets and with
other confidential and proprietary information concerning the Company Group
Members and their respective predecessors, successors, customers and suppliers,
and that his services are of special, unique and extraordinary value to the
Company. Executive acknowledges and agrees that the Company would not enter into
this Agreement, providing for compensation and other benefits to Executive on
the terms and conditions set forth herein, but for Executive’s agreements herein
(including those set forth in Section 6). Furthermore, Executive acknowledges
and agrees that the Company will be providing Executive with additional special
knowledge after the Start Date, with such special knowledge to include
additional Confidential Information and trade secrets. Executive agrees that the
covenants set forth in Section 6 (collectively, the “Restrictive Covenants”) are
reasonable and necessary to protect the Company Group’s trade secrets and other
Confidential Information, proprietary information, good will, stable workforce
and customer relations.

 

(b)       Representations.

 

(i)       Without limiting the generality of Executive’s agreement with the
provisions of Section 7(a), Executive (A) represents that he is familiar with
and has carefully considered the Restrictive Covenants; (B) represents that he
is fully aware of his obligations hereunder; (C) agrees to the reasonableness of
the length of time, scope and geographic coverage, as applicable, of the
Restrictive Covenants; and (D) agrees that the Restrictive Covenants will
continue in effect for the applicable periods set forth above regardless of
whether Executive is then entitled to receive severance pay or benefits from the
Company. Executive understands that the Restrictive Covenants may limit his
ability to earn a livelihood in a business similar to the business of the
Company Group, but he nevertheless believes that he has received and will
receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder or as described in the recitals
hereto to clearly justify such restrictions which, in any event (given his
education, skills and ability), Executive does not believe would prevent him
from otherwise earning a living. Executive agrees that the Restrictive Covenants
do not confer a benefit upon the Company disproportionate to the detriment of
Executive.

 

(ii)       Executive hereby represents and warrants to the Company that: (A) the
information that Executive provided to the Company regarding his background is
truthful and accurate; (B) the execution and delivery of this Agreement and the
performance by Executive of his duties hereunder do not and shall not constitute
a breach of, conflict with, or otherwise contravene or cause a default under,
the terms of any other agreement or policy to which Executive is a party or
otherwise bound or any judgment, order or decree to which Executive is subject;
(C) Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity that would
prevent Executive under the terms of any other agreement or arrangement from
entering into this Agreement or carrying out his duties hereunder, or would give
rise to a violation of such other agreement or arrangement; (D) Executive is not
bound by any employment, consulting, non-competition, confidentiality, trade
secret or similar agreement (other than this Agreement) with any other person or
entity that would prevent Executive under the terms of any other agreement or
arrangement from entering into this Agreement or carrying out his duties
hereunder, or would give rise to a violation of such other agreement or
arrangement; (E) Executive is not currently and has never been the subject of
any allegation or complaint of harassment, discrimination, retaliation, or
sexual or other misconduct in connection with any prior employment or otherwise,
and has never been a party to any settlement agreement or nondisclosure
agreement relating to such matters; and (F) Executive understands the Company
will rely upon the accuracy and truth of the representations and warranties of
Executive set forth herein and Executive consents to such reliance.

 



12

 

 

(c)        Enforcement. Executive agrees that a breach by Executive of any of
the Restrictive Covenants may cause immediate and irreparable harm to the
Company or another Company Group Member that would be difficult or impossible to
measure, and that damages to the Company or the Company Group Member for any
such injury may therefore be an inadequate remedy for any such breach.
Therefore, Executive agrees that in the event of any breach or threatened breach
of any provision of the Restrictive Covenants, the Company shall be entitled, in
addition to and without limitation upon all other remedies the Company may have
under this Agreement at law or otherwise, to seek to obtain from any court of
competent jurisdiction specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the Restrictive Covenants, or require Executive to
account for and pay over to the Company all compensation, profits, moneys,
accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of the Restrictive Covenants if and when
final judgment of a court of competent jurisdiction is so entered against
Executive.

 

(d)      Severability. If, at the time of enforcement of the Restrictive
Covenants, a court or arbitrator holds that the Restrictive Covenants are
unreasonable under the circumstances then existing, the parties agree that the
maximum period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area determined to be
reasonable under the circumstances by such court or arbitrator, as applicable.
Executive covenants and agrees that Executive shall not assert as a defense to
any action seeking enforcement of the Restrictive Covenants (including an action
seeking injunctive relief) that such provisions are not enforceable due to lack
of sufficient consideration received by Executive, provided however that the
failure by the Company to pay any amounts when due under Section 5(c), other
than due to a good faith dispute between the parties, that continues for a
period of thirty (30) days following written notice and opportunity to cure
shall be an absolute defense to enforcement of the Restrictive Covenants set
forth in Sections 6(c) and (d) hereof.

 

(e)       Tolling. In the event of any violation of the provisions of Section 6,
Executive acknowledges and agrees that the post-termination restrictions
contained in Section 6 shall be extended by a period of time equal to the period
of such violation, it being the intention of the parties hereto that the running
of the applicable post-termination restriction period shall be tolled during any
period of such violation.

 

(f)        Survival of Provisions. The obligations contained in Sections 6, 7,
9, 10 and 11 hereof shall survive any termination of Executive’s employment with
the Company and shall be fully enforceable thereafter.

 



13

 

 

8.        Withholding Taxes/Authorized Deductions. Notwithstanding anything
herein to the contrary, the Company may withhold (or cause to be withheld) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, social security, employment or other taxes as
may be required to be withheld pursuant to any applicable law or regulation, and
make such deductions as may be applicable pursuant to the Company’s policies and
employee benefit plans.

 

9.         Cooperation. During and after the Term, Executive shall cooperate
fully with any investigation or inquiry by the Company, or any governmental or
regulatory agency or body concerning the Company or any other member of the
Company Group; provided, that the Company shall reimburse Executive’s reasonable
expenses incurred in providing such cooperation subject to Executive’s delivery
of written notice to the Company prior to the time such expenses are incurred.

 

10.      Clawback. To the extent required by applicable law or regulation, any
applicable stock exchange listing standards or any clawback policy adopted by
the Company pursuant to any such law, regulation or stock exchange listing
standards, or to comport with good corporate governance practices, the Annual
Bonus and any other incentive compensation granted to Executive (whether
pursuant to this Agreement or otherwise) shall be subject to the provisions of
any applicable clawback policies or procedures, which may provide for forfeiture
and/or recoupment of such amounts paid or payable under this Agreement or
otherwise, including the incentive equity awards granted or to be granted to
Executive under Section 3(c) of this Agreement or any other incentive equity
awards granted to Executive.

 

11.       Miscellaneous.

 

(a)        Insurance. The Company may, at its option and for its benefit, obtain
insurance with respect to Executive’s death, disability or injury. Executive
agrees to submit to such physical examinations and supply such information as
may be reasonably required in order to permit the Company to obtain such
insurance.

 

(b)        Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws. Notwithstanding anything herein or otherwise to
the contrary, the Executive agrees and acknowledges that all compensation and
benefits provided to the Executive by the Company, whether under this Agreement
or otherwise as an employee of the Company, shall be subject to reduction by the
minimum possible amounts to enable the Company to comply with all requirements
of the Coronavirus Aid, Relief, and Economic Security Act and the rules and
regulations adopted thereunder, and/or any similar legislation enacted after the
date hereof in connection with the COVID-19 pandemic, and any such reduction
shall not be a breach of this Agreement and shall not constitute Good Reason;
provided that such reduction in compensation and benefits affects all similarly
situated executives of the Company; and provided further, however, that such
reduction shall automatically terminate (and compensation shall revert to the
pre-reduction amounts) as soon as the legal restriction lapses.

 

(c)        Consent to Jurisdiction. All actions or proceedings arising out of or
relating to this Agreement shall be tried and litigated only in the New York
State or Federal courts located in the County of New York, State of New York.
The parties hereto hereby irrevocably submit to the exclusive jurisdiction of
such courts for the purpose of any such action or proceeding. Notwithstanding
the foregoing, either party may seek injunctive or equitable relief to enforce
the terms of this Agreement in any court of competent jurisdiction.

 

(d)       Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 



14

 

 

(e)        Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under applicable law, such provision, as to
such jurisdiction, shall be ineffective without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(f)        Entire Agreement; Amendment. This Agreement embodies the entire
agreement of the parties hereto respecting the matters within its scope and
supersedes all prior agreements (including, without limitation, any offer
letters, term sheets and correspondence relating thereto), whether written or
oral, that directly or indirectly bear upon the subject matter hereof. This
Agreement may not be amended, modified or changed (in whole or in part), except
by written agreement executed by both of the parties hereto.

 

(g)       Offsets. To the extent not prohibited under applicable law, the
Company, in its sole and absolute discretion, has the right to set off (or cause
to be set off) any amounts otherwise due to Executive from the Company in
satisfaction of any repayment obligation of Executive under this Agreement or
otherwise, provided that any such amounts are exempt from, or set off in a
manner intended to comply with, the requirements of Section 409A.

 

(h)        Waiver. No waiver of any of any provision of this Agreement will
constitute or be deemed to constitute a waiver of any other provision of this
Agreement, nor will any such waiver constitute a continuing waiver unless
otherwise expressly provided in a writing executed by the party against whom it
is sought to be enforced.

 

(i)        Successors and Assigns. Neither party hereto may assign its rights or
delegate its duties hereunder, except that the Company may assign its rights
hereunder to any person that (i) acquires substantially all of the business and
assets of the Company (whether by merger, consolidation, purchase of assets or
other acquisition transaction), and (ii) agrees in writing to assume the
obligations of the Company hereunder. This Agreement shall be binding on the
successors and assigns of the Company. Nothing in this Agreement shall create,
or be deemed to create, any third party beneficiary rights in any Person,
including, without limitation, any employee of the Company, other than
Executive.

 

(j)        Notices. Any notice or other communication required or permitted to
be given hereunder shall be deemed to have been duly given when personally
delivered or when sent by registered mail, return receipt requested, postage
prepaid, as follows:

 

If to the Company, at:

 

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

Attention: General Counsel and Corporate Secretary

 

If to Executive, at:

 

Executive’s home address on file with the Company

 

Either party hereto may change its or his address for the purpose of this
paragraph by written notice similarly given.

 



15

 

 

(k)        Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

(l)         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. Signatures delivered as a “pdf” attachment to an email
to the other party shall be sufficient for all purposes.

 

(m)       Indemnification. To the maximum extent permitted by law, Executive
will be indemnified under the Company’s Certificate of Incorporation and Bylaws
while serving as Executive Vice President and Chief Financial Officer and will
be covered by the Company’s Directors and Officers liability insurance policies
in accordance with their terms.

 

[Signatures on Following Page]

 



16

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first written above.

 

  COMPANY         BED BATH & BEYOND INC.         By: /s/ Mark J. Tritton  
Name:  Mark J. Tritton   Title: President and Chief Executive Officer          
    EXECUTIVE               /s/ Gustavo Arnal   Gustavo Arnal

 



[Signature Page to Employment Agreement]

 



 

 

 

EXHIBIT A

 

RELOCATION BENEFITS

 

To assist you with your relocation to the New York metropolitan area, you will
be eligible for relocation assistance (“Relocation Assistance”).  This
Relocation Assistance will be provided for the eligible relocation expenses and
housing allowance outlined below.  Relocation Assistance will be delivered to
you in the form of a reimbursement based on original receipts or expense
documents submitted, where applicable, except where a direct bill arrangement
has been established.  The Company will also “gross up” for tax purposes your
eligible relocation benefits that are not tax deductible.

 

The items listed below are eligible for Relocation Assistance:

 

•LEASE CANCELLATION COSTS – The Company will reimburse you for an amount equal
to, in the aggregate, up to six (6) months of the cost of the lease on your
primary residence in London, England, for costs that may be incurred by you with
respect to (i) the cancellation of the lease on your primary residence in
London, England and/or (ii) the cancellation of your automobile lease.

 

•HOME PURCHASE/SALE CLOSING COSTS - Closing costs related to either the purchase
of your new primary residence in the New York metropolitan area or sale of your
existing residence in Cincinnati, Ohio, but not both, in an amount equal to up
to 2% of your home purchase/sale price (i.e., reasonable and customary brokerage
and other closing costs; discount points and escrows are not eligible for
reimbursement).  You must submit your settlement statement signed by at least
one of the following: closing agent, escrow company, or attorney.  Please
contact the Company if you have any questions regarding closing costs that are
included/excluded from reimbursement.  To be eligible for this reimbursement,
your home purchase must be completed within six (6) months from your Start Date.

 

•TEMPORARY HOUSING ALLOWANCE - To assist you during your housing transition from
London, England to the New York metropolitan area, on the first regular payroll
payment date of the Company following the Start Date, the Company will pay you
an aggregate amount of $60,000, in a lump sum, for your temporary
lodging-related expenses during the six (6) month period immediately following
your Start Date (e.g., lease, parking, utilities, furniture rental).

 

•HOUSEHOLD GOODS - To assist you with the movement of your household goods from
your residence in London, England to your new residence in the New York
metropolitan area, the Company will arrange and pay for the full pack and
movement of your household goods (some exclusions apply). 

 

•HOME FINDING TRIPS - To assist you in finding a home in the New York
metropolitan area, the Company will provide you, your spouse/partner and your
children living with you at home up to two (2) home finding trips to the New
York metropolitan area for up to 3 days/2 nights per trip.  Eligible expenses
include airfare, rental car, lodging (if your temporary housing is not
suitable), and meals.  All covered items are subject to the Company’s travel and
expense policy.  

 

•FINAL TRIP - To assist you with the transportation expenses associated with
your final trip to the New York metropolitan area, the Company will reimburse
you for airfare for yourself, your spouse/partner and children.  All covered
items are subject to the Company’s travel and expense policy.

 



A-1

 

 

•TRIPS HOME DURING TEMPORARY LIVING PERIOD – To assist you with the cost of your
roundtrip airfare between London, England and the New York metropolitan area,
with respect to up to one (1) roundtrip per month during the six (6) month
period immediately following your Start Date, the Company will reimburse you for
eligible related expenses for you and your spouse/partner (e.g., airfare,
baggage fees, airport parking, transportation to and from the airport).  All
covered items are subject to the Company’s travel and expense policy.    

 

•MISCELLANEOUS - In addition to the assistance outlined above, the Company will
reimburse your expenses for a new driver’s license, auto registration, utility
hookups and/or utility disconnection expenses or forfeited utility deposits up
to a total of $2,500.

 

For expenses that are not direct billed to the Company, please submit all
eligible relocation related expenses, with receipts, to Paul Dombek for
processing no later than thirty (30) days after each applicable relocation
expense is incurred.  Such amounts shall be reimbursed within thirty (30) days
after receipt of expenses and related documentation by the Company.

 

If you voluntarily resign your employment without Good Reason or if you are
involuntarily terminated by the Company for Cause (i) prior to the first (1st)
anniversary of the Start Date, you agree to repay the full gross amount
(including any tax gross-up) of all payments, benefits and expense
reimbursements paid by the Company pursuant to this Exhibit A, or (ii) on or
after the first (1st) anniversary of the Start Date but prior to the second
(2nd) anniversary of the Start Date, you agree to repay fifty percent (50%) of
the full gross amount (including any tax gross-up) of all payments, benefits and
expense reimbursements paid by the Company pursuant to this Exhibit A. To the
extent permitted by applicable law, you hereby expressly agree and authorize the
Company to deduct any amounts owed to the Company pursuant to this Exhibit A
from your final paycheck and any other amounts that the Company might otherwise
pay upon termination.

 



A-2

 

 

EXHIBIT B

 

FORM OF AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT AND GENERAL RELEASE (the “Agreement and General Release”) is made
and entered into on _____________, 20__ by and between Gustavo
Arnal (“Executive”) and Bed Bath & Beyond Inc., a New York corporation (the
“Company”).

 

WHEREAS, Executive has been employed by the Company and the parties wish to
resolve all outstanding claims and disputes between them relating to such
employment;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement and General Release, the sufficiency of
which the parties acknowledge, it is agreed as follows:

 

1.In consideration for Executive’s promises, covenants and agreements in this
Agreement and General Release, the Company agrees to provide the Severance
Benefits set forth in Section [5(c)(ii) / 5(c)(iii)] of that certain employment
agreement between Executive and the Company, dated as of April 24, 2020 (the
“Employment Agreement”), in accordance with the terms and subject to the
conditions of such Employment Agreement. Executive would not otherwise be
entitled to such payments but for his promises, covenants and agreements in this
Agreement and General Release.

 

2.The parties agree that the payments described in Section 1 of this Agreement
and General Release are in full, final and complete settlement of all Claims (as
defined below) Executive, and Executive’s heirs, beneficiaries, personal
representatives, executors, administrators, successors and assigns
(collectively, the “Releasors”) may have against the Company, its past and
present affiliates, parents, subsidiaries, divisions, joint ventures and/or
partnerships, their predecessors, successors and assigns, and all of their past
and present respective officers, directors, owners, shareholders, members,
managers, supervisors, employees, agents, advisors, consultants, insurers,
attorneys, representatives, and employee benefit or pension plans or funds (and
the trustees, administrators, fiduciaries and insurers of such programs) as well
as any predecessors, successors and/or assigns of each of the foregoing
(collectively, the “Releasees”), arising out of or in any way connected with
Executive’s employment with the Company or any of its affiliates or the
termination of such employment. Executive understands and acknowledges that
except for the Accrued Obligations (as defined in the Employment Agreement) and
except as otherwise specifically provided under this Agreement and General
Release, Executive is entitled to no payments or any other benefits from
Company. Executive acknowledges that Executive has received all wages for work
performed, overtime compensation, bonuses, commissions, vacation pay and all
other benefits and compensation due to Executive by virtue of Executive’s
employment with and termination of employment with the Company up through the
effective date of this Agreement and General Release.

 

3.Nothing in this Agreement and General Release shall be construed as an
admission of liability by the Company or any other Releasee, and the Company
specifically disclaims liability to or wrongful treatment of Executive on the
part of itself and all other Releasees. Executive expressly acknowledges and
agrees that Executive has not asserted and does not have, the basis for
asserting any claim, the factual foundation of which involves sexual harassment
or sexual abuse, against the Company, and as such no portion of the
consideration paid to Executive as part of this Agreement and General Release is
attributable to any such claims; thus, Executive acknowledges and agrees that
this Agreement and General Release does not constitute the settlement of a
sexual harassment or sexual abuse claim.

 



B-1

 

 

4.Executive hereby represents and warrants to Company that (a) Executive has not
filed, caused or permitted to be filed any pending proceeding (nor has Executive
lodged a complaint with any governmental or quasi-governmental authority)
against Company, nor has Executive agreed to do any of the foregoing, (b)
Executive has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against Company which has been released in
this Agreement and General Release, and (c) Executive has not directly or
indirectly encouraged or assisted any third party in filing, causing or
assisting to be filed, any Claim against Company. In addition, Executive hereby
represents and warrants to Company that Executive shall not encourage or solicit
or voluntarily assist or participate in any way in the filing, reporting or
prosecution by Executive or any third party of a proceeding or Claim against
Company based upon or relating to any Claim released by Executive in this
Agreement and General Release, unless expressly allowed by Section 7. If any
court has or assumes jurisdiction of any action against the Company or any of
its affiliates on behalf of Executive, Executive will request that court to
withdraw from or dismiss the matter with prejudice.

 

5.Executive represents that he has not filed any complaints or charges against
the Company or any of its affiliates with the Equal Employment Opportunity
Commission (“EEOC”), or with any other federal, state or local agency or court,
and covenants that he will not seek to recover on any claim released in this
Agreement and General Release. Executive further represents that he has reported
to the Company in writing any and all work-related injuries that he has suffered
or sustained during his employment with the Company or its affiliates.

 

6.Executive, on his behalf and on behalf of each of the Releasors, hereby
covenants not to sue, and fully and forever releases and discharges the Company
and all other Releasees from any and all legally waivable Claims which Executive
may have against any of the Releasees, arising on or prior to the date hereof,
including those of which Executive is not aware and those not mentioned in this
Agreement and General Release up to the effective date of this Agreement and
General Release. “Claims” means any and all actions, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, vacation pay, sick pay, fees and costs,
attorneys’ fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of
Executive’s employment with the Company, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of that employment,
including, but not limited to, Claims arising directly, or indirectly, from any
promise, agreement, offer letter, contract, understanding, common law, tort, the
laws, statutes, and/or regulations of the State of New Jersey, or any other
state, and the United States, including, but not limited to, federal, state and
local wage and hour laws, federal, state and local whistleblower laws, federal,
state and local fair employment laws, federal, state and local
anti-discrimination laws, federal, state and local labor laws, Section 1981 of
the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Equal Pay Act, the Americans with Disabilities
Act, the Employment Retirement Income Security Act of 1974 (“ERISA”), the
Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit Reporting Act,
the Fair Labor Standards Act, the Age Discrimination in Employment Act (“ADEA”),
as amended by the Older Workers Benefit Protection Act, the Worker Adjustment
and Retraining Notification Act of 1988, the Occupational Safety and Health Act,
the Sarbanes-Oxley Act of 2002, the Family and Medical Leave Act, the Genetic
Information Nondiscrimination Act of 2008, the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, the New Jersey Civil Rights
Act, the New Jersey Wage Payment Law, the New Jersey Conscientious Employee
Protection Act, the New Jersey Millville Dallas Airmotive Plant Loss Job
Notification Act, the New Jersey Paid Sick Leave Act, the New Jersey Equal Pay
Act, and the New Jersey Workers’ Compensation Anti-Retaliation Law, as each has
been or may be amended from time to time, and Claims premised on any other legal
theory, whether arising directly or indirectly from any act or omission, whether
intentional or unintentional. Executive acknowledges that he is releasing claims
based on age, race, color, sex, sexual orientation or preference, marital
status, religion, national origin, citizenship, veteran status, disability and
other legally protected categories. This provision is intended to constitute a
general release of all of each Releasor’s presently existing covered claims
against the Releasees, to the maximum extent permitted by law.

 



B-2

 

 

7.Nothing in this Agreement and General Release shall be construed to: (a) waive
any rights or claims of Executive that arise after Executive signs this
Agreement and General Release; (b) waive any rights or claims of Executive to
enforce the terms of this Agreement and General Release; (c) waive any claim for
worker’s compensation or unemployment benefits; (d) waive any rights or claims
for the provision of accrued benefits conferred to Executive or his
beneficiaries under the terms of the Company’s medical, dental, life insurance
or defined contribution retirement benefit plans; (e) waive or affect any claim
that cannot be released by an agreement voluntarily entered into between private
parties; (f) limit Executive’s ability to file a charge or complaint with the
EEOC, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”); (g)
limit Executive’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company; (h) release claims challenging the validity of
this Agreement under the ADEA; (i) disclose any allegations relating to a claim
under the New Jersey Law against Discrimination; (j) release the Releasees or
any of them from any claim that by law cannot be waived or released; (k) release
any existing rights that Executive may have to indemnification pursuant to the
Company’s or an affiliate’s governing documents and/or any directors’ and
officers’ insurance policy of the Company for acts committed during the course
of Executive’s employment; or (l) waive any rights of Executive with respect to
vested equity held by him in the Company. Executive expressly waives and agrees
to waive any right to recover monetary damages for personal injuries in any
charge, complaint or lawsuit filed by Executive or anyone else on behalf of
Executive for any released claims. This Agreement and General Release does not
limit Executive’s right to receive an award for information provided to any
Government Agencies.

 

8.Executive acknowledges that (a) he has been given at least twenty-one (21)1
calendar days to consider this Agreement and General Release and that
modifications hereof which are mutually agreed upon by the parties hereto,
whether material or immaterial, do not restart the twenty-one (21) day period;
(b) he has been advised to, and has had the opportunity to, consult Executive’s
independent counsel with respect to this Agreement and General Release; (c) he
has seven (7) calendar days from the date he executes this Agreement and General
Release in which to revoke it; (d) he executes this Agreement and General
Release freely and voluntarily and that he understands the significance of this
Agreement and General Release; and (e) this Agreement and General Release will
not be effective or enforceable, nor the Severance Benefits paid, unless the
seven-day revocation period ends without revocation by Executive. Revocation can
be made by delivery and receipt of a written notice of revocation to Bed Bath &
Beyond, 650 Liberty Avenue, Union, NJ 07083, Attention: [INSERT NAME/TITLE], by
midnight on or before the seventh calendar day after Executive signs this
Agreement and General Release.

 



 



1 To be extended to 45 days in the event of a group termination under the ADEA.

 



B-3

 

 

9.This Agreement and General Release shall be binding on the Company and
Executive and upon their respective heirs, representatives, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, representatives, successors and assigns.

 

10.This Agreement and General Release (and, to the extent explicitly provided
herein, the Employment Agreement) sets forth the entire agreement between
Executive and the Company, and fully supersede any and all prior agreements or
understandings among them regarding its subject matter; provided, however, that
nothing in this Agreement and General Release is intended to or shall be
construed to limit, impair or terminate any obligation of Executive pursuant to
any non-competition, non-solicitation, confidentiality or intellectual property
agreements that have been signed by Executive where such agreements by their
terms continue after Executive’s employment with the Company terminates
(including, but not limited to, the Restrictive Covenants in the Employment
Agreement). This Agreement and General Release may only be modified by written
agreement signed by both parties.

 

11.The Company and Executive agree that in the event any provision of this
Agreement and General Release is deemed to be invalid or unenforceable by any
court or administrative agency of competent jurisdiction, or in the event that
any provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and General Release and the
remainder of the Agreement and General Release shall remain in full force and
effect.

 

12.This Agreement and General Release shall be construed and enforced in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws.

 

13.All actions or proceedings arising out of or relating to this Agreement and
General Release shall be tried and litigated only in the New York State or
Federal courts located in the County of New York, State of New York. The parties
hereto hereby irrevocably submit to the exclusive jurisdiction of such courts
for the purpose of any such action or proceeding. Notwithstanding the foregoing,
either party may seek injunctive or equitable relief to enforce the terms of
this Agreement and General Release in any court of competent jurisdiction.

 

14.Each of the parties hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement and General Release.

 

15.The language of all parts of this Agreement and General Release in all cases
shall be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.

 

[Signature Page Follows]

 



B-4

 

 

PLEASE READ CAREFULLY. THIS
AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.       COMPANY       Bed Bath & Beyond
Inc.       By:     Name:     Title:             EXECUTIVE             Gustavo
Arnal       Date:                    

 



B-5

 

 

EXHIBIT C

 

EXCLUDED WORK PRODUCT

 

 x   I have no inventions.           The following is a complete list of all
Work Product relative to the subject matter of my employment with the Company
that have been created by me, alone or jointly with others, prior to the Start
Date, which might relate to the Company Group’s present business:              
                                                                               
                  Additional sheets attached.

 

Executive Signature:/s/ Gustavo Arnal   Date: April 24, 2020

 



C-1

 